UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN LLOYD MURRAY, a/k/a Gator,

                Plaintiff - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:03-cr-00309-MJG-2)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin Lloyd Murray, Appellant Pro Se. Martin Joseph Clarke,
Barbara Slaymaker Sale, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edwin Lloyd Murray appeals the district court’s order

granting his motion for a sentence reduction filed pursuant to

18 U.S.C. § 3582(c)(2) (2012).           We have reviewed the record and

conclude that the district court did not abuse its discretion.

See United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004)

(motion under § 3582(c) “is subject to the discretion of the

district court”).       Thus, we affirm the district court’s order.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2